Name: 90/174/EEC: Council Decision of 12 March 1990 concerning the provisional application of the Agreed Minute modifying the Agreement between the European Economic Community and Hong Kong on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  distributive trades;  Asia and Oceania
 Date Published: 1990-04-12

 Avis juridique important|31990D017490/174/EEC: Council Decision of 12 March 1990 concerning the provisional application of the Agreed Minute modifying the Agreement between the European Economic Community and Hong Kong on trade in textile products Official Journal L 096 , 12/04/1990 P. 0084*****COUNCIL DECISION of 12 March 1990 concerning the provisional application of the Agreed Minute modifying the Agreement between the European Economic Community and Hong Kong on trade in textile products (90/174/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 European thereof, Having regard to the proposal from the Commission, Whereas, pending completion of the procedures necessary for its conclusion, the Agreement between the European Economic Community and Hong Kong on trade in textile products, initialled on 2 October 1986, has been provisionally applied since 1 January 1987 in accordance, for the Community's part, with Decision 88/213/EEC (1); Whereas that Agreement provides for the possibility of quantitative adjustments to the quotas for certain categories, in order to allow the introduction of the combined nomenclature; Whereas, following consultations between the Community and Hong Kong, an Agreed Minute modifying the quotas of categories 73, 5 and 74 products provided for in the Agreement was initialled on 28 July 1989; Whereas, pending completion of the procedures necessary for the conclusion of the Agreement and the Agreed Minute, the Agreed Minute should be applied provisionally, provided that there is a reciprocal provisional application on the part of Hong Kong, with effect from 1 January conclusion, HAS DECIDED AS FOLLOWS: Article 1 Pending the completion of the procedures necessary for its conclusion, the Agreed Minute modifying the Agreement on trade in textile products between the European Economic Community and Hong Kong shall be applied provisionally in the Community, provided that there is reciprocal provisional application on the part of Hong Kong, with effect from 1 January 1989. The text of the Agreed Minute is attached to this Decision. Article 2 The Commission is invited to seek the agreement of the Government of Hong Kong on the provisional application of the Agreed Minute referred to in Article 1 and to notify the Council thereof. Done at Brussels, 12 March 1990. For the Council The President A. REYNOLDS (1) OJ No L 97, 14. 4. 1988, p. 1.